IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael F. Carney,                     :
                        Petitioner     :
                                       :
            v.                         :   No. 623 C.D. 2017
                                       :
Unemployment Compensation              :
Board of Review,                       :
                    Respondent         :


PER CURIAM


                                     ORDER

            AND NOW, this 3rd day of April, 2018, it is ordered that the above-

captioned opinion filed on January 19, 2018, shall be designated OPINION, rather

than MEMORANDUM OPINION, and it shall be reported.